Case 1:19-cv-00751-LMB-TCB Document 24-1 Filed 12/03/19 Page 1 of 19 EXHIBIT   A
                                                                     PageID# 147




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                             ALEXANDRIA DIVISION


 EVAN AMBER OVERTON AND
 JOHN KEENAN OVERTON, CO·
 ADMINISTRATORS FOR THE ESTATE
 OF EZRA MICHAEL OVERTON,
 DECEASED,
                                                           Case No.: 1=19·cv·751

       Plaintiffs,
 V.


 FISHER-PRICE, INC;

 AND

 MATTEL, INC.

              Defendants.



  PLAINTIFFS' FIRST INTERROGATORIES. REQUEST FOR PRODUCTION OF
   DOCUMENTS, ELECTRONICALLY STORED INFORMATION AND THINGS.
                    AND REQUESTS FOR ADMISSION


                                                                                   !
                          TO DEFENDANTS

                                  INSTRUCTIONS



                                                                                   I
       (a )   With respect to documents, electronically stored information and




                                                                                   I
 things, expressly designate the request to which each document, information or

 thing is responsive.


                                                                                   I
                                                                                   11
                                                                                   1,




                                                                                   ,1




                                      Page I of 19
Case 1:19-cv-00751-LMB-TCB Document 24-1 Filed 12/03/19 Page 2 of 19 PageID# 148




        (b)    If objection is made to a part of a particular request, that part shall be

  specified and documents produced for all parts of the request to which objection is

  not made.

        (c)   As to each document or part of a document withheld from production

  on any ground, state:

               (1)   The type of document;

              (2)    The subject matter of the document;

              (3)    The identity of the person who authored the document;

              (4)    The identity of the addressee of the document;

              (5)    The date of the document or the approximate date of its

                     preparation;

              (6)    The present location and custodian of the original document;

                     and

              (7)    The grounds on which such document is being withheld from

                     production and inspection (including any privilege asserted and

                     the facts giving rise to the asserted privilege).


        (d)   In responding to these requests, please furnish all information

 available to you or within your control, including any information in the possession

 of agents, attorneys, contractors, subcontractors, former employees, officers,

 members, or any other person acting on your behalf.




                                        Page 2 of 19
Case 1:19-cv-00751-LMB-TCB Document 24-1 Filed 12/03/19 Page 3 of 19 PageID# 149




                                      DEFINITIONS

         (a)    The terms "you," "your," "Fisher·Price" and "Mattel" shall refer

  respectively to the defendants, including any and all subsidiaries, predecessors,

  affiliates, successors, and all officers, directors, attorneys, consultants, employees,

  and agents thereof.

        (b)     "Rock 'n Play" shall refer to all models of the Fisher-Price Rock 'n Play

  inclined sleeper.

        (c)     "SnugaMonkey" shall refer to the Fisher-Price my little SnugaMonkey

 Deluxe Rock "n Play Sleeper, Model No. BGB20, as shown in Figure 4 of the

 Complaint.

        (d )    "Ezra" shall refer to the Plaintiffs decedent, Ezra Michael Overton,

 and "Ezra's parents" shall refer to Evan Amber Overton and John Keenan Overton.

        (e)     "Incident" shall refer to Ezra's death by suffocation on or about

 December 21, 2017 as described in the Complaint.

        (f)     "Ezra's Sleeper" shall refer to the SnugaMonkey in which Ezra was

 sleeping when he died.

        (g)     "CPSC" shall refer to the Consumer Product Safety Commission.

        (h)     "JPML" shall refer to the Juvenile Products Manufacturers

 Association.

        (i)     "ASTM International" shall refer to the international standards

 organization formerly known as American Society for Testing and Materials.

        U)      "AAP" shall refer to the American Association of Pediatricians.



                                         Page 3 of 19
Case 1:19-cv-00751-LMB-TCB Document 24-1 Filed 12/03/19 Page 4 of 19 PageID# 150




        (k)    "Alert" shall refer to alerts and/or warnings issued by you, by the

  CPSC and/or by you and the CPSC concerning or related to Rock 'n Play sleepers.

        (I)    "Recall" shall refer to any and all recall of any type regarding or

  concerning the Rock 'n Play.

        (m)    "The Recall'' shall refer to the April 12, 2019 Recall of all models of

  Rock 'n Play Sleeper."

        (n)    "Similar occurrences" shall refer to incidents where a child was injured

 or killed, or where it was alleged that a child was injured or killed, as a result of

 being in a Rock 'n Play sleeper.


        (o)   The term "document" includes (but is not limited to) any written,

 printed, typed, photocopied, photographed, recorded, electronically stored (including

 but not limited to magnetic, mechanical, or electronic recordings), or otherwise

 information, data, reproduced communication or representation. This definition

 includes (but is not limited to) correspondence, memoranda, wires, cables, studies,

 maps, analyses, diagrams, electronically stored information, electronic mail, scraps

 of paper, notes, text messages, social media, applications, drawings, charts, graphs,

 plans, plats, photographs, video recordings, audio recordings, computer disks,

 working papers, drafts, reports of investigations or inspections of any kind, diaries,

 minutes, calendars, invoices, journals, bills, orders, time slips or records, books,

 computations, field notes, logs, financial records or statements, or work papers,

 checks, receipts, bank statements, and the like. Data compilations from which

 information may be translated into usable form �, computer memory) are also

                                        Page 4 of 19
Case 1:19-cv-00751-LMB-TCB Document 24-1 Filed 12/03/19 Page 5 of 19 PageID# 151




  included. The definition includes, as a separate document, each duplicate or

  reproduction or copy of a document that contains any non-conforming note,

  marking, material, or attachment. If it is maintained that any document requested

  to be identified has been destroyed or is otherwise no longer within your possession

  or control, identify the document and state the date, place, and manner of its

  destruction or removal from your control, and identify the person who authorized or

  ordered such destruction or removal.

        (p)    "Person" includes individuals, agencies, government entities,

  corporations, partnerships, unincorporated associations, and other business

  entities, and specifically includes the plaintiff and defendants in this action, and

  includes any predecessors or successors in interest.

        (q)    The terms "identify," "identity," "describe," and "detail" when used in

 connection with a person mean:

                      (1)   Where the person is an individual, to state the person's

               full name, home address, home telephone number, business address,

               business telephone number, and business or other affiliation, and


                      (2)   Where the person is not an individual, to state the full

               name of the entity, the nature of the entity, address and telephone

               number of the entity, and such additional identifying information as

               may be necessary to enable the "person" to be contacted.


        (r)    Use of the singular tense shall be deemed to include the plural and

 vice versa. Use of either the masculine or feminine pronoun shall be deemed to

                                         Page 5 of 19
Case 1:19-cv-00751-LMB-TCB Document 24-1 Filed 12/03/19 Page 6 of 19 PageID# 152




  include both genders. "And" as well as "or" shall be construed either disjunctively

  or conjunctively so as to permit the inclusion of materials or information otherwise

  excluded.

                                  INTERROGATORIES


        1.     Identify every model of Rock 'n Play and describe the differences, if

  any, between and among models. State in your response whether such model was

  ever marketed as "designed for all-night sleep," and, if so, state the time period

  during which said model was so marketed.

        ANSWER:



        2.     Identify all people involved in the design of the Rock 'n Play and each

 component and model thereof. Separately identify each person involved in any and

 all re-designs of the Rock 'n Play or of any component thereof.

        ANSWER:



        3.     Did you solicit opinions, advice or consultation from any medical

 doctors, experts in safe infant sleep, ergonomics experts or other experts prior to

 marketing the Rock 'n Play? If so, identify (including area of specialty) each such

 person, and identify and produce all documents regarding or concerning each such

 person's consultation.

        ANSWER:


                                        Page 6 of 19
Case 1:19-cv-00751-LMB-TCB Document 24-1 Filed 12/03/19 Page 7 of 19 PageID# 153




          4.     Identify the manufacturer of the Rock 'n Play and, if different from the

  manufacturer, the Chinese company from whom you imported the Rock 'n Play.

  Include with your response the identity all people at the manufacturer and importer

  with whom you communicated about the design and/or manufacture of the Rock 'n

  Play.

          ANSWER



          5.    Before marketing any model Rock 'n Play as "designed for all-night
  sleep," what, if anything, did you do to determine that the Rock 'n Play was safe for
  all-night sleep? Include in your answer, a detailed description of everything you
  did, the identity of every person upon whom you relied, a detailed description and
  the identity of all studies, testing and/or medical literature upon which you relied,
  and the identity of all persons who ultimately decided that the Rock 'n Play was
  safe for all ·night sleep.
          ANSWER:


          6.    Identify each product safety committee or safety group in your
  company or corporate family whose function, task or responsibility at any time was
  to analyze, study or consider the risks or hazards of suffocation or asphyxiation
  relating to or concerning the Rock 'n Play. Include in your response the identity of
  each person on such committee or in such group and the identity, custodian and
  location of all documents regarding or concerning such analyses, studies or
  considerations.
          ANSWER;


          7.    What is the angle of incline of the SnugaMonkey when the product is
  at rest?


                                         Page 7 of 19
Case 1:19-cv-00751-LMB-TCB Document 24-1 Filed 12/03/19 Page 8 of 19 PageID# 154




        ANSWER:



        8.     Please describe in detail the circumstances and location ofand the
  reasons for all instances in which you or anyone on your behalfvideotaped and/or
 photographed a baby or infant in a Rock 'n Play. As part of your response, identify
  all persons present during the videotaping and/or photographing of each such baby;
  describe all tests that were conducted in association with the videotaping of each
 such baby or infant; identify all babies who were videotaped and/or photographed;
 state whether any baby or infant was captured on video or photographed standing
 while restrained; and identify and produce all documents concerning or related to
 such videotaping, photographing and testing.
        ANSWER:


        9.     Identify by name of victim, name of victim's caregiver(s), date of
 occurrence, model ofRock 'n Play, style oflegal case, venue where legal case filed,
 and name ofplaintiffs counsel every injury or death involving suffocation or
 asphyxiation while in a Rock 'n Play sleeper. In addition, please identify all
 documents in your possession or control concerning or regarding each such
 occurrence.
        ANSWER:



        10.    Identify all standards, laws and regulations that you contend apply to
 the design of and warnings on Rock 'n Play sleepers.
        ANSWER:




                                       Page8of19
Case 1:19-cv-00751-LMB-TCB Document 24-1 Filed 12/03/19 Page 9 of 19 PageID# 155




         11.   Reproduce or produce all statements by or on behalf of Plaintiffs
  concerning the incident, Ezra and/or Ezra's sleeper. Objection will be made at trial
  to any such statement not produced.
        ANSWER


        12.    With regard to the April 5, 2019 alert concerning and regarding Rock
  'n Play sleepers, please identify each author of the following statement contained in
  the alert · "According to medical literature, infants typically begin rollover
  behaviors at 3 months" - and identify by authors, title and publication all medical
  literature relied upon for that statement.
        ANSWER


        13.    Describe in detail all reasons for The Recall, and identify all persons
 who made the decision to recall the Rock 'n Play and all documents forming the
 grounds for the decision to recall the Rock 'n Play.
        ANSWER


        14.    State in detail all facts and identify all persons, documents and things
 upon which you rely for each of your Affirmative Defenses.
        ANSWER:


        15.    Describe in detail, in narrative form, the cause of the incident, stating

 all facts and identifying all witnesses, documents or things upon which you rely to

 answer this Interrogatory.

        ANSWER:




                                        Page 9 of 19
Case 1:19-cv-00751-LMB-TCB Document 24-1 Filed 12/03/19 Page 10 of 19 PageID# 156




   REQUEST FOR PRODUCTION OF DOCUMENTS. ELECTRONICALLY STORED

                               INFORMATION AND THINGS

            1.   Produce a prototype of each version of the SnugaMonkey sold in the
  United States from 2009 - the incident.
            RESPONSE:


            2.   All documents responsive to any of Plaintiffs' Interrogatories.
           RESPONSE:


           3.    All documents concerning, regarding or forming a reason for The
  Recall.
           RESPONSE:


           4.    All documents concerning, regarding or forming a reason for each
  Alert.
           RESPONSE:


           5.    All packaging, package inserts and warnings for each version of the
  SnugaMonkey that was sold in the United States from 2009 - the incident.
           RESPONSE:


           6.    All statements by any of the Plaintiffs or their agents concerning or
  relating to the incident, Rock 'n Play sleepers, Ezra, Ezra's sleeper or the
  defendants.
           RESPONSE:


           7.    All documents provided to the manufacturer of Rock 'n Play sleepers
  concerning or relating to the design of the sleepers.



                                         Page 10 of 19
Case 1:19-cv-00751-LMB-TCB Document 24-1 Filed 12/03/19 Page 11 of 19 PageID# 157




         RESPONSE:


         8.      All documents from the manufacturer of Rock 'n Play sleepers
  concerning or relating to the design of the sleepers.
         RESPONSE:


         9.      All documents from, to, in which he is a recipient or that refer to John
  Deegear, M.D. concerning or relating to inclined infant sleepers, the Rock 'n Play, or
  hammocks.
         RESPONSE:


         10.     All documents upon which you relied prior to first selling Rock 'n Play
  sleepers in the United States in 2009 that Rock 'n Play sleepers were safe for all­
  night sleep.
         RESPONSE:


         11.     All documents upon which you relied subsequent to first selling Rock 'n
  Play sleepers in the United States in 2009 that Rock 'n Play sleepers were safe for
  all-night sleep.
         RESPONSE:


         12.     All documents that allege or show that Rock 'n Play sleepers are not
  safe for all-night sleep.
         RESPONSE:


         13.     All documents concerning or related to other incidents involving
  infants injured or dying while in a Rock 'n Play sleeper. Include in your response
  all pleadings and discovery with regard to those incidents that resulted in litigation.
        RESPONSE:


                                         Page 11 of 19
Case 1:19-cv-00751-LMB-TCB Document 24-1 Filed 12/03/19 Page 12 of 19 PageID# 158




         14.    Every warning ever contained on any model of the Rock 'n Play.
  Please indicate the date range that each warning appeared on each model.
         RESPONSE:


         15.    Documents concerning or relating to all surveys, consumer feedback
  programs or tests concerning or relating to any Rock 'n Play sleeper.
         RESPONSE:


         16.    Documents concerning or relating to the ability of an infant to push
  him or herself up to a standing position in a Rock 'n Play sleeper.
         RESPONSE:


         17.   Documents concerning or relating to the ability of an infant to rollover
  while restrained in a Rock 'n Play sleeper.
        RESPONSE:


         18.   Documents concerning or relating to testing or the safety or the
  efficacy of the Rock 'n Play crotch strap.
        RESPONSE:


        19.    Documents concerning or relating to any and all testing of the
  SnugaMonkey.
        RESPONSE:


        20.    Documents concerning or relating to any and all testing of the Rock 'n
  Play models with animal inserts, e.g., the lamb insert.
        RESPONSE:


        21.    Documents concerning or relating to any recall of any model Rock 'n
  Play or component thereof.

                                        Page 12 of 19
Case 1:19-cv-00751-LMB-TCB Document 24-1 Filed 12/03/19 Page 13 of 19 PageID# 159




          RESPONSE:


          22.   Documents concerning or relating Dr. Deegear's statements and
  suggestions in an August 19, 2009 conference call regarding the Rock 'n Play
  sleeper that an infant would have to be at least 3 months old before it could arch its
  back and push itself up the seat back, and that you could use a stretchy-type mesh
  material in the foot rest area of the Rock 'n Play to make it more difficult for the
  infant occupant to push itself up.
          RESPONSE:


          23.   Documents showing, concerning or relating to all tests in which an
  infant (restrained or unrestrained) pushed itself to a standing position in a Rock 'n
  Play.
          RESPONSE:


          24.   Documents concerning or relating to any and all foreign government,
  agency or other entity concerning or relating to whether the Rock 'n Play was safe
  or could be marketed for all-sleep; whether the Rock 'n Play should be reclassified,
  as a "soother", or redesign of the Rock 'n Play.
          RESPONSE:


          25.   Documents reflecting all design changes to the Rock 'n Play from 2009
  through the Recall.
          RESPONSE:


          26.   Documents concerning and relating to the CPSC revising its standards
  for infant sleep surfaces (including bassinets), including documents concerning and
  relating to your response to the CPSC announcing its planned revisions.
          RESPONSE:


                                        Page 13 of 19
Case 1:19-cv-00751-LMB-TCB Document 24-1 Filed 12/03/19 Page 14 of 19 PageID# 160




         27.    Documents concerning or relating to all pre· and post-marketing
  consultations with Dr. Deegear about the Rock 'n Play.
         RESPONSE:


         28.    Documents concerning or relating to Ezra, the incident, Ezra's sleeper
  or Ezra's parents.
         RESPONSE:


         29.   Documents concerning or relating to communications between you and
  the AAP about inclined infant sleepers, hammocks and/or the Rock 'n Play.
         RESPONSE:


         30.   Documents concerning or relating to the angle of incline of the Rock 'n
  Play, including the SnugaMonkey, while at rest.
        RESPONSE:


         31.   Documents concerning or relating to the safety of infant sleep at the
  angle of incline at or above the angle of incline of the Rock 'n Play while at rest.
        RESPONSE:


        32.    Documents concerning or relating to the risk of suffocation to the
  occupant of an inclined infant sleeper, hammock or Rock 'n Play, including but not
  limited from the ability of an infant to push itself up to a standing position, the
  inability of the crotch strap to prevent an infant from standing or rolling over,
  and/or hazards posed by the extra padded material from the inserts of certain
  models including the SnugaMonkey.
        RESPONSE:




                                        Page 14 of19
Case 1:19-cv-00751-LMB-TCB Document 24-1 Filed 12/03/19 Page 15 of 19 PageID# 161




         33.      Documents concerning or relating to your participation with ASTM
  International regarding the creation of a voluntary standard for inclined infant
  sleep products.
         RESPONSE:


         34.      All medical literature responsive to any of Plaintiffs Interrogatories or
  that you reference in your discovery responses.
         RESPONSE:


         35.      Documents concerning or relating to infant rollover behavior.
         RESPONSE:


        36.       Documents concerning or relating to communication between or among
  you and the JPML regarding inclined infant sleep products, standards, and/or the
  Rock 'n Play.
        RESPONSE:


        37.       Documents concerning, reflecting or relating to communication
  between or among you and the CPSC about infant deaths in the Rock 'n Play.
        RESPONSE:


        38.       Documents (including patent applications and related documents)
  concerning or relating to any and all studies or tests designed to decrease the risk of
  infant suffocation or asphyxiation in the Rock 'n Play or in inclined infant sleepers.
        RESPONSE:


        39.    Documents concerning, relating to or containing recommendations or
  suggestions to prevent or reduce the risk of injury or death caused by an infant
  sleeping in the Rock 'n Play.
        RESPONSE:

                                          Page 15 of 19
Case 1:19-cv-00751-LMB-TCB Document 24-1 Filed 12/03/19 Page 16 of 19 PageID# 162




         40.      Documents concerning or relating to the risk of an infant suffocating or
  dying which in a Rock 'n Play.
         RESPONSE:


         41.      An organizational flow chart for each defendant.
         RESPONSE:


         42.      All documents, discovery, depositions, transcripts, and pleadings
  associated with Liliana Coronado Torres, Individually and as Representative of the
  Estate ofDayana Coronado-Torres and Joes Rigoberto Arias v. Imperial Manufactory
  Limited Tsuen Lee Metals & Plastic Toys Co., LTD., Fisher-Price, Inc. and Mattel,
  Inc., United States District Court for the Southern District of Texas McAllen Division,
  Civil File Action Number 7:15-CV-00444.
         RESPONSE:


        43.       All design documents for the Rock 'n Play, including schematics,
  drawings and patents.
        RESPONSE:



                                   REQUESTS FOR ADMISSION


         1.       You first sold the Rock 'n Play in the United States in 2009.
        RESPONSE:


        2.        You marketed certain models of the Rock 'n Play as "designed for all-
  night sleep."
        RESPONSE:



                                          Page 16 of 19
Case 1:19-cv-00751-LMB-TCB Document 24-1 Filed 12/03/19 Page 17 of 19 PageID# 163




          3.   You marketed the SnugaMonkey as "designed for all·night sleep."
          RESPONSE:


          4.   You anticipated that consumers would allow their infants to sleep all·
  night in the Rock 'n Play.
          RESPONSE:


          5.   You anticipated that consumers would allow their infants to sleep all·
  night unattended in the Rock 'n Play.
          RESPONSE:


          6.   You anticipated that consumers would allow their infants to sleep all·
  night in the SnugaMonkey.
          RESPONSE:


          7.   You anticipated that consumers would allow their infants to sleep all·
  night unattended in the SnugaMonkey.
          RESPONSE:


          8.   Before the incident, you knew from consumer surveys and other means
  that caregivers allowed their infants to sleep unrestrained in the Rock 'n Play.
          RESPONSE:


          9.   Before the incide�t, you knew that infants who were older than 3
  months could push themselves up to a standing position while seated in a Rock 'n
  Play.
          RESPONSE:




                                       Page 17 of 19
Case 1:19-cv-00751-LMB-TCB Document 24-1 Filed 12/03/19 Page 18 of 19 PageID# 164




        10.    Before the incident, you knew that infants who were older than 3
  months could push themselves up to a standing position while seated in a Rock 'n
  Play with the crotch strap buckled.
        RESPONSE:




                                          Respectfully submitted,

                                          /V1,{uJJ/j ()LJ2.'-/
                                        /Michael G. Phelan, Esq. (VSB No. 29725)
                                         Jonathan M. Petty, Esq. (VBS No. 43100)
                                         Brielle M. Hunt, Esq. (VBS No. 87652)
                                         PHELAN PETTY, PLC.
                                         6641 West Broad Street, Ste. 406
                                         Richmond, VA 23230
                                         804-980·7100· Telephone
                                         804·767-4601- Facsimile
                                         mphelan@phelanpetty.com
                                         jpetty@phelanpetty.com
                                         bhunt@phelanpetty.com

                                          Jan V. Hinson, Esq. (SC Bar No. 101498,
                                                                  GA Bar No. 356817)
                                          LAW OFFICES OF JAN V. HINSON, P.C.
                                          330 East Coffee Street
                                          Greenville, SC 29601
                                          864-527·5933 - SC Telephone
                                          877·797·3571 - Facsimile
                                          11175 Cicero Drive, Suite 100
                                          Alpharetta, Georgia 30022
                                          678·242-5208 - Ga Telephone
                                          ian@ianhinsonlaw.com
                                           Counsel for Plaintiffs




                                        Page 18 of 19
Case 1:19-cv-00751-LMB-TCB Document 24-1 Filed 12/03/19 Page 19 of 19 PageID# 165




                              CERTIFICATE OF SERVICE

         I hereby certify that a true copy of the foregoing was sent via electronic mail
  and U.S. Mail, first class, postage prepaid, this�� day of September, 2019, to the
  following counsel of record:

        Stephen T. Fowler, Esq.
        Greenberg Traurig, LLP
        2101 L St., NW, Suite 1000
        Washington, DC 20037
        fowlerst@gtlaw.com

        Lori G. Cohen, Esq.
        Greenberg Traurig, LLP
        The Terminus
        3333 Piedmont Road, NE
        Suite 2500
        Atlanta, GA 30305
        cohenl@gtlaw.com

        Mary-Olga Lovett, Esq.
        Greenberg Traurig, LLP
        1000 Louisiana Street, Suite 1700
        Houston, TX 77002
        lovettm@gtlaw.com

        Counsel for Mattel, Inc. and Fisher-Price, Inc.




                                       Page 19 of 19
